Citation Nr: 1641476	
Decision Date: 10/25/16    Archive Date: 11/08/16

DOCKET NO.  04-39 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Whether new and material evidence has been received to reopen service connection for an acquired psychiatric disorder. 

2. Whether new and material evidence has been received to reopen service connection for a right arm disorder. 

3. Whether new and material evidence has been received to reopen service connection for groin pain. 

4. Whether new and material evidence has been received to reopen service connection for chest pain. 

5. Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1976 and from March 1978 to June 1996. This case comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

In a December 2006 decision, the Board denied the Veteran's claims to reopen service connection (right arm disorder, groin pain, and chest pain) and TDIU. The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court). In July 2008, the Court granted a joint motion of the parties, vacated the Board's decision, and remanded the case to the Board to comply with the duty to notify regarding the Veteran's claims to reopen service connection based on new and material evidence. In March 2009 the Board remanded the issues on appeal for further development. 

While the Veteran's August 2003 claim currently on appeal was adjudicated as whether new and material evidence has been received to reopen service connection for a mood disorder, diagnosed as dysthymic disorder by the RO, the medical evidence of record reveals an additional diagnosis of anxiety disorder. The Court held that the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. See Clemons v. Shinseki, 23 Vet. App. 1 (2009). Therefore, the issue has been recharacterized as shown on the title page and encompasses all reasonably related acquired psychiatric disorders.

The issue of entitlement to service connection for an acquired psychiatric condition, groin pain, chest pain, right arm disorder and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT 

1. The RO last denied service connection for an acquired psychiatric disorder, right arm disorder, groin pain, and chest pain in January 2002.

2. Some of the evidence submitted subsequent to January 2002 rating decision is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims for entitlement to service connection for an acquired psychiatric disorder, right arm disorder, groin pain, and chest pain.


CONCLUSIONS OF LAW

1. The unappealed January 2002 rating decision, which denied the Veteran's claims for entitlement to service connection for an acquired psychiatric disorder, right arm disorder, groin pain, and chest pain, is final. 38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2. Evidence received since the January 2002 rating decision that denied entitlement to service connection for mood disorder, right arm disorder, groin pain, and chest pain is new and material; the claim is reopened. 38 U.S.C.A. §§ 1154 (a), 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 20.302, 20.1103 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants the Veteran's claims to reopen service connection service connection for an acquired psychiatric condition, right arm disorder, groin pain, and chest pain, which represents a complete grant of the benefit sought on appeal. Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159.

Legal criteria

New and material evidence

In general, RO decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.200 (2015). An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant. Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted. Id. at 1384. See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers. "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a). In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992). However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108. See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material. If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. See Smith v. West, 12 Vet. App. 312, 314 (1999). If it is determined that new and material evidence has been submitted, the claim must be reopened. VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for the claim has been satisfied. See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2014) (eliminating the concept of a well-grounded claim).

Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet.App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). Pursuant to 38 C.F.R. § 3.303 (b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology. See Barr v. Nicholson, 21 Vet.App. 303 (2007). Continuity of symptomatology can be demonstrated by showing (1) that a condition was "noted" during service; (2) evidence of continuous symptoms after service; and (3) medical, or in certain circumstances, lay evidence of a nexus between the current disability and the post service symptoms. Savage v. Gober, 10 Vet.App. 488 (1997).

Analysis

The Board has reviewed all of the evidence in the claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran appeals an August 2003 RO decision that new and material evidence had not been received to reopen his claims for service connection for mood disorder, right arm disorder, groin pain, and chest pain. Service connection has previously been denied for each claimed disability. The RO denied service connection for groin and right arm pain in 1997, 1999, 2000, and January 2002, and for psychiatric disorder and chest pain in 1999, 2000, and January 2002. The Veteran was notified of those decisions and he did not file timely appeals. He did file a notice of disagreement after the January 2002 denial of these claims, and the RO issued a statement of the case (SOC) in September 2002. The Veteran was informed in April 2003 that he had not filed a timely appeal following the SOC. He did not appeal this determination. The January 2002 rating decision is final. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Acquired psychiatric disorder

Evidence of record at time of last final denial

The Veteran reported stress in service in August 1992. Service medical records do not report nervous disorder, and the veteran denied nervous symptomatology on service discharge examination in December 1995 and had a normal clinical evaluation at that time. 

Panic disorder was assessed in December 1997. There were diagnoses of panic disorder and depressive disorder in early 2000 privately by Dr. Hoyos, and there was an assessment of psychosis in August 2000 and a hospital discharge summary lists a diagnosis of mood disorder due to medical condition. There was an assessment of depressive disorder in July 2001, and the Panamerican Hospital diagnosed major depression and psychotic features on hospital discharge in November 2001. Dysthymia was diagnosed on VA examination in August 2002. 

In his report about his evaluations of the Veteran in early 2000, Dr. Hoyos stated that the Veteran presented "an emotional condition which is related to the somatic and an organic condition acquired while on service for which he got the service connection." He stated that present emotional symptomatology was related to the organic; therefore, there was a relationship between the organic and the emotional. 

Based on the Veteran's history, records, and psychiatric evaluation, the VA examiner in August 2002 stated that the Veteran's neuropsychiatric condition, diagnosed as dysthymia, was not related to his service-connected medical conditions. The doctor noted that the first descriptions of an emotional reaction related to the Veteran's physical conditions were reported in Dr. Hoyos' January 2000 evaluation. 

Evidence of record since the last final denial

Since the last final adjudication, the Veteran submitted private medical records from Dr. Perez, which includes a January 2000 report showing diagnoses of anxiety disorder-somatization and obsessive compulsive disorder. 

Additionally, in August 2003, the Veteran submitted a subsequent medical opinion from Dr. Hoyo, in which after reviewing the Veteran's claims folder attributes the Veteran's major depression and panic disorder to his military service.

Further, the claims folder reflects that records from the Social Security Administration (SSA) have been associated with the record since the last final adjudication of the claims. Importantly, the SSA records reflect the Veteran with a diagnosis of an anxiety disorder.

Old and new evidence of record considered as a whole

The Board finds that some of the additional evidence raises a possibility of substantiating the claim for entitlement to an acquired psychiatric disorder. In this regard, the Board is mindful of the low threshold for reopening a previously denied claim. Shade, 24 Vet. App. at 110.

The supplement medical opinion from Dr. Hoyo and the SSA records were not within the claims file at the time of the January 2002 RO decision or the September 2002 SOC. The new medical records go to the basis of the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder. Thus, the Board finds the additional medical records new and material.

Accordingly, the Board concludes that evidence has been received which is new and material, and the claim for service connection for an acquired psychiatric condition is reopened.

Right arm disorder

Evidence of record at time of last final denial

At the time of the January 2002 RO denial, the evidence of record consisted of the Veteran's DD 214, the Veteran's lay statements, medical records and correspondence.

In its January 2002 decision, the RO noted that the records were silent as to the condition at issue, and indicated that service connection for the right arm was denied because the condition treated in service was considered to be acute and transitory without evidence of chronicity or permanent residual.


Evidence of record since the last final denial

The evidence received since the last final denial includes additional medical records which reflect complaints of a bilateral shoulder and bilateral elbow pain. (See March 2007 VA medical records).

Old and new evidence of record considered as a whole

The Board finds that some of the additional evidence raises a possibility of substantiating the claim for entitlement to a right arm disorder. In this regard, the Board is mindful of the low threshold for reopening a previously denied claim. Shade, 24 Vet. App. at 110.

The March 2007 VA medical record was not within the claims file at the time of the January 2002 RO decision. The new medical records go to the basis of the Veteran's claim for entitlement to service connection for a right arm disorder. Thus, the Board finds the additional medical records new and material.

 Accordingly, the Board concludes that evidence has been received which is new and material, and the claim for service connection for a right arm disorder is reopened.

Groin pain

Evidence of record at time of last final denial

At the time of the January 2002 RO denial, the evidence of record consisted of the Veteran's DD 214, the Veteran's lay statements, medical records and correspondence.

In service in October 1991, there was treatment for pain radiating to the groin area and then a groin pull was reported to be resolved. There was also groin pain reported in November 1995. A diagnosis of a disorder causing groin pain was not made on service discharge examination in December 1995 or on VA examination in 1997, and there was previously no other post-service diagnosis of a disorder causing groin pain. 

When the RO denied service connection for groin pain in January 2002, it indicated that service connection was denied because a groin pain condition did not occur in and was not caused by service. It indicated that in-service groin pain resolved, and that service medical records and the post-service medical evidence did not show that there was a chronic disability manifested by groin pain which could be in any way related to service.

Evidence of record since the last final denial

The evidence received since the last final denial includes correspondence, additional medical records, and SSA records. Specifically, SSA records note the Veteran with experiencing shooting pain in his thigh that spread upwards. Additionally, the Veteran has continued his assertion that he experiences chronic groin pain. The Veteran is competent to attest to factual matters of which he has first-hand knowledge (e.g., groin pain). To this extent, the Board finds that the Veteran is competent to report that he experiences pain associated with his groin.

Old and new evidence of record considered as a whole

The Board finds that some of the additional evidence raises a possibility of substantiating the claim for entitlement to groin pain. In this regard, the Board is mindful of the low threshold for reopening a previously denied claim. Shade, 24 Vet. App. at 110.

The SSA records were not within the claims file at the time of the January 2002 RO decision. The new medical records and the Veteran's competent statements of groin pain, go to the basis of the Veteran's claim for entitlement to service connection for groin pain. Thus, the Board finds the additional medical records new and material.

Accordingly, the Board concludes that evidence has been received which is new and material, and the claim for service connection for groin pain is reopened.

Chest pain

Evidence of record at time of last final denial

At the time of the January 2002 RO denial, the evidence of record consisted of the Veteran's DD 214, the Veteran's lay statements, medical records and correspondence. 
 
In service treatment record reflect the Veteran with complaints of chest pains. However, no diagnoses were provided.

In the January 2002 rating decision, the RO indicated that in-service chest pain was considered acute and transitory and that it resolved in service. It also noted that no specific disability of the chest was shown in the post-service medical records.

Evidence of record since the last final denial

The evidence received since the last final denial includes additional medical records which reflect the Veteran with atypical chest pain and atypical chest tightness. (See February 2002 and March 2011 VA medical records).


Old and new evidence of record considered as a whole

The Board finds that some of the additional evidence raises a possibility of substantiating the claim for entitlement to chest pain. In this regard, the Board is mindful of the low threshold for reopening a previously denied claim. Shade, 24 Vet. App. at 110.

The February 2002 and March 2011VA medical records were not within the claims file at the time of the January 2002 RO decision. The new medical records go to the basis of the Veteran's claim for entitlement to service connection for chest pain. Thus, the Board finds the additional medical records new and material.

Accordingly, the Board concludes that evidence has been received which is new and material, and the claim for service connection for chest pain is reopened.


ORDER

New and material evidence has been received to reopen a previously denied claim of service connection for an acquired psychiatric disorder and, to that extent, the claim is granted.

New and material evidence has been received to reopen a previously denied claim of service connection for a right arm disorder and, to that extent, the claim is granted.

New and material evidence has been received to reopen a previously denied claim of service connection for groin pain and, to that extent, the claim is granted.

New and material evidence has been received to reopen a previously denied claim of service connection for chest pain and, to that extent, the claim is granted.


REMAND

Having reopened the Veteran's claims on appeal, the Board must now determine whether the reopened claims of entitlement to service connection may be granted on the merits, de novo.

In regard to the claims for entitlement to service connection for chest pain, groin pain, and a right arm disorder, the Board finds that a VA medical examination and opinion is necessary. 

VA's duty to assist requires it to provide an adequate medical examination and/or obtain a medical opinion if the evidence is not sufficient to decide the claim. However; in order for the duty to assist to be triggered, the following must be present: (A) competent lay or medical evidence of a current disability, persistent, or recurrent symptoms of a disability, (B) evidence establishing the Veteran suffered an event, injury, or disease or symptoms of a disease, and (C) evidence indicating that the claimed disability or symptoms may be associated with the established event, injury, or disease in service. 38 C.F.R. § 3.159 (c)(4)(i). The Board finds that the requirements have been met in order to trigger the VA's duty to assist for the reasons stated below.

Here, the medical records reflect and the Veteran asserts that he experiences chest pain, groin pain, and a right arm condition. Furthermore, the Veteran contends that these conditions may be associated with an event, injury, or disease during his active military service.

In this case, without an adequate medical examination and medical opinion in regard to the Veteran's claimed groin pain, chest pain, and right arm disorder, the Board finds the current evidence to be insufficient to decide the claim. Therefore, a VA medical examination and medical opinion is required by VA's duty to assist the Veteran in developing evidence to substantiate his claims to service connection for the above conditions.

In regard to the Veteran's claim for service connection for an acquired psychiatric disorder, the Board finds that a supplemental examination and opinion is necessary. 

The Board notes that the Veteran was provided with VA mental examinations in August 2002 and December 2004. The December 2004 examination noted the Veteran with severe recurrent major depressive disorder without psychotic feature. However, the December 2004 VA examination did not provide a medical opinion in regard to the Veteran's mental disability and his military service. In the August 2002 examination, the examiner opined that the Veteran's diagnosed dysthymia was not related to his service-connected medical conditions. The August 2002 examiner relied mainly on the lack of medical evidence between the Veteran's military service and his initial diagnosis. As the August 2002 medical opinion did not provide an adequate rationale, a supplemental examination and opinion is needed prior to the Board making a decision on the claim.

In regard to the issue of entitlement to TDIU, the Board finds the issue to be inextricably intertwined with the issues of entitlement to service connection for an acquired psychiatric disorder, right arm disorder, groin pain, and chest pain, and cannot be adjudicated at this time. See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered). 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA medical examination in regard to entitlement to service connection for a right arm disorder, groin pain, and chest pain. The claims file should be made available for the examiner to review and the examination report should reflect that such review was accomplished. The examiner is requested to furnish the following opinions:

a.) Whether it is at least as likely as not (50 percent or greater) that the Veteran has a right arm disorder related to, or aggravated by, his military service, to include whether it is caused or aggravated (chronically worsened) by any of his service-connected disabilities. Any opinion should include a complete rationale. The examiner should consider the entire claims.

 b.) Whether it is at least as likely as not (50 percent or greater) that the Veteran has a groin condition related to, or aggravated by, his military service, to include whether it is caused or aggravated (chronically worsened) by any of his service-connected disabilities. Any opinion should include a complete rationale. The examiner should consider the entire claims.

c.) Whether it is at least as likely as not (50 percent or greater) that the Veteran has a chest condition related to, or aggravated by, his military service, to include whether it is caused or aggravated (chronically worsened) by any of his service-connected disabilities. Any opinion should include a complete rationale. The examiner should consider the entire claims.

2. Schedule the Veteran for a VA psychiatric examination in regard to entitlement to service connection for an acquired psychiatric disorder. The claims file should be made available for the examiner to review and the examination report should reflect that such review was accomplished. The examiner is requested to furnish an opinion as to whether it is at least as likely as not that the Veteran has a psychiatric condition related to, or aggravated by, his military service, to include whether it is caused or aggravated (chronically worsened) by any of his service-connected disabilities. Any opinion should include a complete rationale. The examiner should consider the entire claims.

3. Provide the Veteran with an appropriate VA examination, to be conducted with respect to his TDIU claim. The claims file should be made available for the examiner to review and the examination report should reflect that such review was accomplished. All pertinent findings should be reported. The examiner must address the impact of the Veteran's service connected disabilities, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, on his ability to secure or follow a substantially gainful occupation. In offering this impression, the examiner must acknowledge and take into account this Veteran's education, training, and work history. All finding and conclusions should be set forth in a legible report, accompanied by a rationale.

4. After undertaking any other development deemed appropriate, readjudicate the issues on appeal. If any of the benefits sought on appeal are not granted, issue a supplemental statement of the case and provide the Veteran, and his representative, with an appropriate opportunity to respond. The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


